Title: To James Madison from Richard Rush, 3 October 1813
From: Rush, Richard
To: Madison, James


Sir.Washington October 3. 1813.
Understanding, yesterday, from the secretary of the treasury that many of the applications for office under the late tax laws have been transmitted to Orange for your consideration, an arrangement in regard to them of which I was not aware until Mr Jones was kind enough to inform me, I take the liberty to state that a few have been sent on, from Pennsylvania, to my care, and are still in my possession. They should have been lodged, before this time, with the rest, according to your intimation when I had the pleasure to see you the evening before your departure; but that finding myself liable to receive others that were from day to day dropping in, I thought it best to wait the period of your return when it was my intention to have deposited them all at one and the same time with the secretary of the treasury. I would still forward those I have to Orange; but hearing through Mr Cutts that your return may possibly take place in a few days I forbear to trouble you with them for the present, but will take the liberty of causing them to be laid before you on your return to the seat of government. With anxious wishes for the perfect restoration of your health, I have the honor to be, with the greatest respect your most obt. sert.
Richard Rush.
